Case 2:15-cv-00201-SMJ    ECF No. 482   filed 02/11/20   PageID.40991 Page 1 of 16


   1   Geana M. Van Dessel, WSBA #35969
       KUTAK ROCK LLP
   2   510 W. Riverside Avenue, Suite 800
       Spokane, WA 99201
   3   Phone: (509) 252-2691

   4   Adam E. Miller, MO Bar No. 40945 (pro hac vice)
       Michael W. Cromwell, MO Bar No. 70484 (pro hac vice)
   5   Susan L. Werstak, MO Bar No. 55689 (pro hac vice)
       CAPES, SOKOL, GOODMAN AND SARACHAN, PC
   6   8182 Maryland Ave., Fifteenth Floor
       St. Louis, Missouri 63105-3916
   7   Phone (314) 754-4810

   8   Thomas M. Goutman, PA Bar No. 30236 (pro hac vice)
       David. S. Haase, PA Bar No. 73835 (pro hac vice)
   9   Rosemary R. Schnall, PA Bar No. 73455 (pro hac vice)
       SHOOK HARDY & BACON LLP
  10   2001 Market Street, Suite 3000
       Philadelphia, PA 19103
  11   Phone: (215) 575-3136

  12   Richard L. Campbell, MA Bar No. 663934 (pro hac vice)
       Melissa Nott Davis, MA Bar No. 654546 (pro hac vice)
  13   SHOOK HARDY & BACON LLP
       125 Summer St., Ste. 1220
  14   Boston, MA 02110
       Phone: (816) 559-4025
  15
       Attorneys for Defendants (Additional Counsel on Signature Page)
  16
  17                      UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
  18
     CITY OF SPOKANE, a municipal
  19 corporation, located in the County of      Case No. 15-cv-00201-SMJ
     Spokane, State of Washington,
  20                                             Defendants’ Opposition to Plaintiff’s
                  Plaintiff,                     Motion to Exclude Expert Opinions of
  21                                             Perter G. Shields, M.D.
           v.
  22                                             Hearing Date: March 12, 2020
     MONSANTO COMPANY, SOLUTIA                   Time: 8:30 a.m.
  23 INC., and PHARMACIA                         With Oral Argument
     CORPORATION, and DOES 1 - 100,              Location: Richland, WA
  24
                  Defendants.
Case 2:15-cv-00201-SMJ            ECF No. 482           filed 02/11/20         PageID.40992 Page 2 of 16


                                                     Table of Contents
                                                                                                                          Page

   1 I.       Introduction .................................................................................................... 1
     II.      Argument ........................................................................................................ 2
   2          1.    Dr. Shields’ specific causation opinion is probative, not
                    confusing, and based upon reliable scientific methodologies ............. 2
   3
              2.    Dr. Shields’ opinions regarding IARC’s PCB Working Group
                    are admissible and based upon proper foundation............................... 4
   4
              3.    Dr. Shields can testify about lung cancer and smoking, NHL
   5                and risk assessment comparisons ......................................................... 8
       III.   Conclusion .................................................................................................... 11
   6

   7
   8
   9

  10
  11
  12

  13
  14
  15

  16
  17
  18

  19
  20
  21

  22
  23
                                                                  i
  24
Case 2:15-cv-00201-SMJ              ECF No. 482          filed 02/11/20        PageID.40993 Page 3 of 16



   1
                                              TABLE OF AUTHORITIES
   2
                                                                                                                    Page(s)
   3
        Cases
   4
        Humetrix, Inc., v. Gemplus S.C.A.,
   5      268 F.3d 910 (9th Cir. 2001) ................................................................................ 6
   6 Lewert v. Boiron, Inc.,
       212 F.Supp.3d 917 (C.D. Cal. 2016) .................................................................... 9
   7
     United States v. Finley,
   8   301 F.3d 1000 (9th Cir. 2002) .............................................................................. 9
   9 United States v. Lewis,

  10   240 F.3d 866 (10th Cir. 2001) .............................................................................. 9

  11 United States v. Naegele,
        471 F.Supp.2d 152 (D.D.C. 2007) ....................................................................... 9
  12
     Other Authorities
  13
     Fed. R. Evid. 403 ....................................................................................................... 8
  14
     Fed. R. Evid. 404(a)................................................................................................... 7
  15

  16
  17
  18

  19
  20
  21

  22
  23
  24
                                                                   ii
Case 2:15-cv-00201-SMJ             ECF No. 482         filed 02/11/20   PageID.40994 Page 4 of 16



   1 I.         INTRODUCTION

   2            Plaintiff seeks to exclude certain testimony of Defendants’ expert, Dr. Peter
   3 G. Shields (“Dr. Shields”)—an expert Plaintiff chose not to depose in this case. Dr.
   4 Shields is an oncologist, hematologist and tenured Professor in the Departments of

   5 Internal Medicine and Epidemiology at The Ohio State University, where he is the
   6 endowed Julius F. Stone Chair in Cancer Research. ECF No. 388-2 at 5. Since
   7 2011, he has also held the position of Deputy Director of the Ohio State University

   8 Comprehensive Cancer Center. Id.
   9            During the course of his career, Dr. Shields has been responsible for
  10 directing a multidisciplinary and transdisciplinary research program that focuses on

  11 identifying the environmental and genetic causes of cancer using epidemiology and
  12 biomarkers. Id. He has authored more than 240 peer-reviewed scientific papers in
  13 the field of molecular and human epidemiology and carcinogenesis. Dr. Shields

  14 serves or has served on editorial boards of premier journals in the fields of
  15 epidemiology and the causes of cancer, including Carcinogenesis, Molecular
  16 Carcinogenesis, Journal of Cancer Epidemiology, and Cancer, Epidemiology,

  17 Biomarkers and Prevention. Id. at 5-6.
  18            In this case, Dr. Shields provides opinions on, among other things, (a) the
  19 lack of any causal relationship between PCBs and human cancers based upon the

  20 available scientific evidence; and (b) the IARC Working Group’s findings (and
  21 inappropriate methodologies) related to PCBs and cancers. Id. at 7-9. He
  22 formulated numerous opinions in his expert report based upon his general scientific

  23 and medical knowledge, systematic literature review, and research and clinical
  24 practice as a hematologist, oncologist, and cancer epidemiologist. Id. at 3.
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 1
Case 2:15-cv-00201-SMJ            ECF No. 482         filed 02/11/20   PageID.40995 Page 5 of 16



   1           In short, he is overwhelmingly qualified to testify about cancer causation,

   2 toxicology, carcinogenesis, epidemiology and hematology and oncology in this
   3 matter, along with the methodological deficiencies of the IARC working group’s
   4 cancer findings. Plaintiff intends to proffer evidence concerning the relationship

   5 between PCBs and human cancers. Dr. Shields possesses the appropriate
   6 foundation to offer his opinions, which are probative, directly on point, reliable and
   7 will assist the jury in the determination of the issues in this case. Consequently,

   8 this Court should deny Plaintiff’s Motion.
   9 II.       ARGUMENT
               1.       Dr. Shields’ specific causation opinion is probative, not confusing,
 10                     and based upon reliable scientific methodologies.
 11        Dr. Shields’ report contains several opinions related to PCBs and cancer,
 12 including the following:
 13         “The most important studies for understanding cancer risk in humans are

 14            high quality studies that assess human risk at the highest levels of human
               exposure. These are the occupational studies . . . These studies, in addition to
 15
               mechanistic data, provide convincing epidemiological evidence that PCBs
 16
               do not measurably cause human cancers at the highest dose to which
 17            workers have been exposed;” and
 18         “Using two weight of evidence reviews and given that there are many
 19            studies at high levels of exposure in some workplaces, it is my opinion that

 20            there is insufficient evidence that PCBs cause cancer of any type, a
               conclusion that should provide reassurance for a lack of effect for the
 21
               general population, including individuals who consume fish from Spokane
 22
               River.”
 23
 24
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 2
Case 2:15-cv-00201-SMJ            ECF No. 482         filed 02/11/20   PageID.40996 Page 6 of 16



   1 Id. at 7-8. In short, Dr. Shields opines that there is no evidence of a causal

   2 connection between PCBs and any type of cancer.
   3           Plaintiff does not seek to exclude this opinion. Instead, Plaintiff seeks to
   4 preclude Dr. Shields from testifying about specific causation: namely, “the human

   5 health effects of exposures to PCBs from the Spokane River.” ECF No. 388 at 3.
   6           Plaintiff offers two reasons for its requested exclusion. First, Plaintiff
   7 perplexingly argues that Dr. Shields’ specific causation opinion is not probative.

   8 See id. The alleged human health effects of PCBs, including cancer, are one of the
   9 reasons for which Plaintiff claims a nuisance in the Spokane River. See generally,
 10 ECF No. 1. Testimony that human cancer is not caused or capable of being caused

 11 by any known level of PCB exposure, including any purported exposures from the
 12 Spokane River, is not only probative and straightforward, but it goes to the heart of
 13 Plaintiff’s case. Defendants have the right to dispute, through expert testimony,

 14 Plaintiff’s allegations of a causal connection between PCB exposures and cancer.
 15            Second, Plaintiff argues that Dr. Shields lacks a proper foundation. Namely,
 16 Plaintiff argues that Dr. Shields’ report “does not in any way quantify exposures to

 17 PCBs from the Spokane River, discuss exposure pathways or doses, address the
 18 existing body burden of persons exposed to PCBs through the Spokane River, or
 19 relates PCBs in [the] Spokane River water to a resulting blood serum level or body

 20 burden.” ECF No. 388 at 3.
 21            Plaintiff clearly misunderstands Dr. Shields’ causation opinion. Dr. Shields
 22 concluded, after a systematic review and evaluation of the epidemiological and

 23 mechanistic evidence which includes occupational studies of worker populations
 24 with the highest known levels of human exposure, general population studies, and
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 3
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.40997 Page 7 of 16



   1 studies of populations of heavy fish consumers, that the evidence does not support

   2 any conclusion that PCBs cause or are capable of causing human cancers, even
   3 among individuals with the highest known levels of human exposures. Id. at 7-9;
   4 see ECF No. 388-2. In short, Dr. Shields’ opinion is not qualified by or

   5 conditioned upon certain levels of PCB exposure, PCB serum levels, fish tissue
   6 concentrations, fish consumption or geographical location. Id. It does not matter
   7 what a person eats or where a person lives; PCBs do not cause human cancers. See

   8 id. Consequently, Dr. Shields is easily able to opine that there is no evidence that
   9 PCB exposures from the Spokane River cause human cancer, because there is no
 10 evidence that PCB exposures of any magnitude and from any pathway or location

 11 cause human cancer.
 12           Plaintiff faults Dr. Shields for not “elaborating” to their liking with respect
 13 to Spokane River exposures, but Plaintiff chose not to depose him about his

 14 opinions in this case. If Plaintiff desired Dr. Shields to elaborate on any one or
 15 more of his opinions, it could have spent a day deposing him. Neither Defendants
 16 nor Dr. Shields can be faulted for Plaintiff’s strategic decision not to take a

 17 deposition. Though specific Spokane River exposure levels, pathways and body
 18 burdens do not in any way affect Dr. Shields’ opinions, Plaintiff is free to cross-
 19 examine him on his knowledge thereof at trial.
         2.    Dr. Shields’ opinions regarding IARC’s PCB Working Group are
 20            admissible and based upon proper foundation.
 21           Dr. Shields offers several opinions regarding the IARC’s Working Group’s
 22 methodology and findings. Plaintiff seeks to exclude some, but not all, of those

 23 opinions. First, Plaintiff argues that testimony by Dr. Shields that the IARC did not
 24 conclude PCBs were causally related to any cancers besides melanoma would
      Defendants’ Opposition to Plaintiff’s Motion
      to Exclude Expert Opinions of Peter G. Shields, M.D. - 4
Case 2:15-cv-00201-SMJ            ECF No. 482         filed 02/11/20   PageID.40998 Page 8 of 16



   1 confuse and mislead the jury. ECF No. 388 at 6. Dr. Shields intends to opine that

   2 the IARC Working Group did not report a conclusion that PCBs cause breast
   3 cancer and Non-Hodgkin’s Lymphoma (“NHL”). His opinion is based upon his
   4 review of IARC materials, his scientific interpretation of the IARC Preamble and

   5 his expertise and background in epidemiology, toxicology and clinical studies.
   6 ECF No. 388-2 at 8-9, 36-38.
   7            The Working Group concluded that “PCBs cause malignant melanoma.” See

   8 ECF No. 388 5. While the Working Group concluded that there were “positive
   9 associations” for breast cancer and NHL, this is not a scientific conclusion of
 10 causation. ECF No. 388-2 at 8-9, 36-38. And, according to Dr. Shields, a finding

 11 by the IARC of mere positive associations “means that the consensus was that the
 12 data was insufficient for classifying PCBs causally related to these cancers.” Id. at
 13 37. In short, with respect to non-melanoma cancers, IARC could not reconcile

 14 inconsistent and incongruous findings of association with occupational studies in
 15 which workers were exposed to levels that far exceed levels of environmental
 16 exposure. Id. at 36-38.1 Even Plaintiff’s purported expert, Dr. David Carpenter

 17 (who attended the Working Group), agrees that it did not conclude that NHL and
 18 breast cancer are causally associated with PCB exposures:
 19             Q. If you look on page 288, it's a carryover from 287 [of the IARC
                Monograph] regarding strength of the association between PCBs and
 20             human cancers. And it reads, "Increased risks for non-Hodgkin
 21
       1
           Dr. Shields also opines that the Monograph is outdated. It did not consider over
 22
       seven years of literature published since the Working Group in 2013 that add to the
 23
       weight of the evidence that PCBs do not cause human cancers, including
 24 melanoma, lymphoma and cancer of the breast. ECF No. 388-2 at 8.
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 5
Case 2:15-cv-00201-SMJ            ECF No. 482         filed 02/11/20   PageID.40999 Page 9 of 16


               lymphoma and breast cancer were also reported, both of which were
   1           biologically plausible. However, the associations were not consistent
               and were considered as providing limited evidence." I read that
   2           correctly?
   3           A. Correct.
               Q. Was that, in fact, the conclusion of the IARC working group at the
   4           conclusion of the meeting that you attended in Lyon, France?
   5           A. That wording is the standard wording for IARC monographs where
               they consider that there's strong evidence, but not strong enough to
   6           say that they can conclude causation.

   7           (emphasis added). See Declaration of Geana Van Dessel Re: Defendants’

   8 Oppositions to Plaintiff’s Daubert Motions, Ex. 1 (Depo. David Carpenter, Dec.
   9 17, 2015, at 275:22-276:14). It is not misleading or confusing for Dr. Shields to
 10 state that the Working Group did not conclude that PCBs cause cancers other than

 11 melanoma. Scientifically, causation is drastically different than a mere finding of
 12 an association—a concept that laypersons often misunderstand.
 13            Likewise, Dr. Shields intends to testify that IARC’s findings are based upon

 14 the “precautionary principle.” Specifically, “[a]gencies such as IARC help
 15 prioritize regulatory actions. These agencies follow a precautionary principle to
 16 protect public health. When these regulatory and review agencies decide that an

 17 agent such as PCBs are a known human health carcinogen, it should not be inferred
 18 that they will cause cancer in humans.” (emphasis in the original). ECF No. 388-2
 19 at 9. Plaintiff seeks to preclude this testimony, essentially on the basis that it

 20 disagrees with his conclusion. This is not a basis to exclude expert testimony. See
 21 Humetrix, Inc., v. Gemplus S.C.A., 268 F.3d 910, 919 (9th Cir. 2001) (“To the
 22 extent Gemplus sought to challenge the correctness of Humetrix's experts'

 23 testimony, its recourse is not exclusion of the testimony, but, rather, refutation of it
 24 by cross-examination and by the testimony of its own expert witnesses.”). If
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 6
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41000 Page 10 of 16



   1 Plaintiff disagrees with Dr. Shields’ conclusion that the IARC follows the

   2 precautionary principal, the proper method of attacking Dr. Shields is through
   3 vigorous cross-examination and presentation of contrary evidence—not a motion
   4 to exclude.

   5           Dr. Shields not only calls into question the methods by which IARC
   6 evaluated the epidemiologic evidence, but its conclusions from that evidence. Dr.
   7 Shields’ opinion that the IARC Working Group’s process was not transparent is

   8 admissible and based on his review of the scientific literature. Dr. Shields will
   9 explain that the conclusions of the Working Group are not justified when they are
  10 viewed under an appropriate causal analysis, and that the Working Group lacked

  11 transparency, did not adequately explain its rationale for reaching its conclusions,
  12 was not qualified and included as an “invited specialist” a routinely hired gun for
  13 various plaintiffs in PCB matters. Id. at 8-9, 36-38.

  14           Plaintiff confusingly suggests that testimony regarding “lack of
  15 transparency” should be excluded, because it is impermissible character evidence
  16 under Rule 404(a). ECF No. 388 at 9-11. Dr. Shields is not offering evidence of a

  17 “person’s character” under Fed. R. Evid. 404(a). He is attacking the methodology
  18 of IARC, a secretive organization, on whose findings Plaintiff and Plaintiff’s
  19 experts rely. This kind of challenge and criticism is well within the purview of an

  20 expert witness. It is no different than one expert attacking another, following the
  21 receipt of his or her expert report.
  22           Next, Plaintiff suggests Dr. Shields should not be able to discuss the fact that

  23 Dr. David Carpenter improperly influenced the Working Group’s proceedings,
  24 arguing that such testimony would lack foundation and unfairly prejudice Plaintiff.
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 7
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41001 Page 11 of 16



   1 ECF NO. 388 at 10-11. Dr. Shields does not intend to offer specific testimony that

   2 Dr. Carpenter maliciously influenced IARC. The assistance of Dr. Carpenter, an
   3 expert that routinely testifies for Plaintiff’s in PCB matters, is relevant, because it,
   4 along with the Working Group’s inconsistent findings, improper methodology and

   5 lack of transparency calls into question the accuracy, objectivity and validity of
   6 any of its findings. Dr. Shields possesses an appropriate foundation to offer this
   7 opinion, for which the probative value outweighs any prejudice to Plaintiff.

   8           3.       Dr. Shields can testify about lung cancer and smoking, NHL and
                        risk assessment comparisons.
   9
               Plaintiff desires to prevent Dr. Shields from testifying about certain sections
  10
       of his expert report, including the “Lung Cancer and Smoking Discussion” (ECF
  11
       No. 388-2 at 38-44), the “General Discussion of Non-Hodgkin’s Lymphoma” (Id.
  12
       at 44-49) and his “opinions comparing the risk of various toxic exposures to the
  13
       risk presented by PCBs.” (Id. at 33-35). According to Plaintiff, such testimony
  14
       should be excluded “under Rule 403 because any marginal probative value is
  15
       outweighed by the danger of time wasting.” ECF No. 388 at 11.
  16
               Plaintiff concedes, however, that these topics are at least “incidental to the
  17
       matters at issue,” and Plaintiff fails to elaborate as to why such testimony would
  18
       waste anyone’s time. Id. Indeed, where Plaintiff chose not to depose Dr. Shields in
  19
       this matter and ask him about the subject testimony (including the reasons for its
  20
       inclusion in his report), it is puzzling how Plaintiff could conclude the testimony is
  21
       a waste of time or even speculate how long such testimony would take at trial.
  22
               Dr. Shields’ section on smoking and lung cancer is probative and not a waste
  23
       of time. Dr. Shields will testify about this subject to illustrate the analysis and
  24
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 8
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41002 Page 12 of 16



   1 methodology of epidemiology and causal inference, and to provide a contrast to the

   2 data concerning PCBs and cancers which do not demonstrate causation. Likewise,
   3 Dr. Shields’ testimony on NHL is equally probative. It provides a context and
   4 background regarding a specific type of cancer alleged by Plaintiff in its Complaint

   5 to potentially be associated with the consumption of fish in the Spokane River. See,
   6 e.g., ECF No. 1 at ¶10 (“Human consumption of fish from affected areas of the
   7 [Spokane] River may be associated with serious health risks . . . Studies have also

   8 linked PCBs to increased risk for several other cancers including . . . non-
   9 Hodgkin’s Lymphoma.”). It is hard to see how such testimony is irrelevant or a
  10 waste of time when it is a subject Plaintiff decided to expressly include in its

  11 Complaint and a purported basis of, among other things, its nuisance claim.
  12           In the Ninth Circuit, expert testimony is relevant if it “assists the trier of fact
  13 when it provides information beyond the common knowledge of the trier of

  14 fact.” U.S. v. Finley, 301 F.3d 1000, 1008 (9th Cir. 2002). To that end, courts
  15 routinely admit background testimony concerning the subject of the litigation,
  16 where it will assist the jury. See e.g., U.S. v. Lewis, 240 F.3d 866, 869-70 (10th Cir.

  17 2001) (expert testimony was properly admitted to explain general requirements of
  18 Oklahoma law regarding commercial area hunting licenses, where expert offered
  19 no opinions as to whether that law applied to defendant); Lewert v. Boiron, Inc.,

  20 212 F.Supp.3d 917, 933–34 (C.D. Cal. 2016) (expert testimony permissible “to
  21 educate the jury on the principles of homeopathy and homeopathic dilution to
  22 show why Plaintiff's evidence concerning the molecular makeup of Oscillo is not

  23 dispositive of its effectiveness.”); U.S. v. Naegele, 471 F.Supp.2d 152, 160 (D.D.C.
  24 2007) (in prosecution for making material false statements in bankruptcy
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 9
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41003 Page 13 of 16



   1 schedules, defendant could properly call witness who was expert in bankruptcy law

   2 and bankruptcy proceedings, to explain the Chapter 7 bankruptcy filing process
   3 generally, as such testimony would be helpful to a jury).
   4           Dr. Shields is an oncologist, hematologist, and Professor of Internal

   5 Medicine and Epidemiology. He intends to testify that PCBs do not cause cancers,
   6 including NHL. There can be no dispute that a background understanding of NHL
   7 will assist the jury in this matter and not waste its time.

   8           Finally, Plaintiff seeks to exclude “opinions comparing the risk of various
   9 toxic exposures to the risk presented by PCBs. . . .” ECF No. 388 at 11 (referring
  10 to and citing page 33 of Dr. Shields’ report). It is unclear what portion on page 33

  11 of Dr. Shields’ expert report to which Plaintiff refers. Nonetheless, to the extent
  12 Plaintiff seeks to preclude testimony comparing the risks of other types of
  13 exposure to PCBs, said testimony is relevant and not a waste of time.

  14           Dr. Shields does not seek to offer testimony on non-PCB risks in a vacuum.
  15 The purpose of the comparison is to demonstrate the applicability of the
  16 “precautionary principle” in the regulatory context. Namely, that PCB cancer risks

  17 (which are the subjects of opinions by Plaintiff’s experts, including Drs. Olson and
  18 DeGrandchamp), unlike for other known exposures such as smoking and pollution
  19 (which are derived from and validated with actual human data), are often

  20 overestimated. ECF No. 388-2 at 33-34. Thus, more than anything else, Dr.
  21 Shields’ opinion is an attack on data relied upon by others, as well as those who
  22 might seek to attack Dr. Shields’ horough and systematic analysis and conclusions.

  23 There is nothing wasteful about explaining this complex scientific analysis to a
  24 jury so it may weigh the validity and import of certain risk and hazard assessments.
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 10
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41004 Page 14 of 16



   1 III.      CONCLUSION

   2           Plaintiff’s motion to exclude Dr. Shields’ opinions should be denied.

   3
       Respectfully submitted this 11th day of February 2020.
   4
                                                           By: s/ Geana M. Van Dessel
   5                                                       Geana M. Van Dessel, WSBA #35969
                                                           KUTAK ROCK LLP
   6                                                       510 W. Riverside Avenue, Suite 800
                                                           Spokane, WA 99201
   7                                                       P: (509) 252-2691
                                                           Geana.VanDessel@KutakRock.com
   8                                                       By: s/ Adam E. Miller
                                                           Adam E. Miller, MO Bar No. 40945
   9                                                       (Admitted Pro Hac Vice)
                                                           Michael W. Cromwell, MO Bar No. 70484
  10                                                       (Admitted Pro Hac Vice)
                                                           Susan L. Werstak, MO Bar No. 55689
  11                                                       (Admitted Pro Hac Vice)
                                                           Capes, Sokol, Goodman
  12                                                       and Sarachan, PC
                                                           7701 Forsyth Boulevard, Twelfth Floor
  13                                                       St. Louis, MO 63105
                                                           P: (314) 754-4810
  14                                                       miller@capessokol.com
                                                           cromwell@capessokol.com
  15                                                       werstak@capessokol.com
  16                                                       Thomas M. Goutman, PA Bar No. 30236
                                                           (Admitted Pro Hac Vice)
  17                                                       David. S. Haase, PA Bar No. 73835
                                                           (Admitted Pro Hac Vice)
  18                                                       Shook Hardy & Bacon LLP
                                                           Two Commerce Square
  19                                                       2001 Market Street, Suite 3000
                                                           Philadelphia, PA 19103
  20                                                       P: (215) 575-3136
                                                           tgoutman@shb.com
  21                                                       dhaase@shb.com
  22

  23
  24
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 11
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41005 Page 15 of 16


                                                           Richard L. Campbell, MA Bar No. 663934
   1                                                       (Admitted Pro Hac Vice)
                                                           Melissa Nott Davis, MA Bar No. 654546
   2                                                       (Admitted Pro Hac Vice)
                                                           Shook Hardy & Bacon LLP
   3                                                       101 Federal Street, 19th Floor
                                                           Boston, MA 02110
   4                                                       P: (816) 559-4025
                                                           rcampbell@shb.com
   5
                                                           James A. Pardo, NYBA #2969491
   6                                                       (Admitted Pro Hac Vice)
                                                           Anthony N. Upshaw, FLBA #861091
   7                                                       (Admitted Pro Hac Vice)
                                                           Lisa A. Gerson, NYBA #4518940
   8                                                       (Admitted Pro Hac Vice)
                                                           MCDERMOTT WILL & EMERY LLP
   9                                                       340 Madison Avenue
                                                           New York, NY 10173-1922
  10                                                       Phone: (212) 547-5353
                                                           jpardo@mwe.com
  11                                                       aupshaw@mwe.com
                                                           lgerson@mwe.com
  12
                                                           Robert M. Howard, CSBA #145870
  13                                                       (Admitted Pro Hac Vice)
                                                           Kelly E. Richardson, CSBA # 210511
  14                                                       (Admitted Pro Hac Vice)
                                                           LATHAM & WATKINS LLP
  15                                                       12670 High Bluff Drive
                                                           San Diego, CA 92130
  16                                                       Phone: (858) 523-5400
                                                           robert.howard@lw.com
  17                                                       kelly.richardson@lw.com
  18
                                                           Attorneys for Defendants Monsanto
  19                                                       Company, Solutia Inc., and Pharmacia LLC
  20
  21
  22

  23
  24
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 12
Case 2:15-cv-00201-SMJ           ECF No. 482         filed 02/11/20   PageID.41006 Page 16 of 16



   1                                     CERTIFICATE OF SERVICE

   2           I certify that on the 11th day of February 2020, I caused the foregoing to be

   3 electronically filed with the Clerk of the Court using the CM/ECF System which in
   4 turn automatically generated a Notice of Electronic Filing (NEF) to all parties in

   5 the case who are registered users of the CM/ECF system. The NEF for the
   6 foregoing specifically identifies recipients of electronic notice.
   7
                                                           s/ Geana M. Van Dessel
   8                                                       Geana M. Van Dessel, WSBA #35969
                                                           KUTAK ROCK LLP
   9                                                       510 W. Riverside Ave., Suite 800
                                                           Spokane, WA 99201
  10                                                       Phone: (509) 252-2691
                                                           Geana.VanDessel@KutakRock.com
  11
                                                           Attorneys for Defendants Monsanto
  12                                                       Company, Solutia Inc., and Pharmacia LLC
  13

  14
  15
  16

  17
  18
  19

  20
  21
  22

  23
  24
       Defendants’ Opposition to Plaintiff’s Motion
       to Exclude Expert Opinions of Peter G. Shields, M.D. - 13
